Title: To Thomas Jefferson from Miles King, 20 March 1781
From: King, Miles
To: Jefferson, Thomas



Sir
Hampton March 20th. 1781.

On Sunday last there appeared Several large Ships Just within the Capes and from their Movements and the different dispositions of the Enemies Vessells in Hampton Road we had all the Reason to believe they were a French Fleet. But to our great disappointment this Morning we find them to be a British Fleet, Supposed to come from the West Indies Consisting of at least 12 large Ships, some persons say there is 20 Ships, but the Weather being very thick the Number cannot with Certainty be Assertained. They still lie near the Capes and only one Frigate has Come up from there. Whether they intend up or not remains a doubt but some good Judges incline to think their Stay here will be but Short. There is no Small Vessells in this Fleet which is very uncomman. Should any thing turne up in favour of us I will give you the earliest Information And Am with the greatest Respect Your Excellencys most Obt & Very Hum servant,

Miles King

